Title: From George Washington to Alexander Hamilton, 6 November 1783
From: Washington, George
To: Hamilton, Alexander


                  
                     Dear Sir,
                     Rocky Hill Novr 6th 1783.
                  
                  The enclosed is a letter which I had written, & was about to dispatch at the date of it; but upon second thoughtsdetermined to Postpone it, & try, if from the importance of the matter, I could not bring forward the Peace Establishment previously.
                  I have tryed it,  in vain—Congress after resolving on the  of last Month to adjourn upon the 12th of this, did, equally unexpectedly & surprizingly to me, finish their Session at this place the day before yesterday; without bringing the Peace Establishment, or any of the many other pressing matters, to a decision.
                  Finding this was likely to be the case, I showed your letter to some of your particular friends & consulted them on the propriety of making known your wishes; with my testimonial of your Services to Congress;but they advised me to decline it under a full persuasion that no discrimination would, or indeed could be made at this late hour  as every other Officer from the highest to the lowest grade (not in actual command) were retiring without the retention of Rank—and that the remainder upon a Peace establishment (if a Continental one should ever take place) would come in upon the New System, under fresh appointments; so that unless you wished to come into actual command again, (which none supposed) they saw no way by which you could preserve your Rank.
                  I have the pleasure to enclose you a Brevet; giving you the Rank of full Colonel,and with best respects to Mrs Hamilton & General Schuyler & family I am Dr Sir Yr Most Obedt Servt
                  
                                       
                            
                            Go: Washington
                        